Citation Nr: 0211137	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-48 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for lower 
left lobectomy for bronchiectasis, with asthmatic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1994 from the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a rating in excess 
of 30 percent for service-connected left lower lobectomy for 
bronchiectasis.  The veteran also appealed the March 1994 
rating decision's denial of claims for service connection for 
other disabilities, including chronic obstructive pulmonary 
disease (COPD).  These claims were favorably resolved by a 
January 2001 rating decision: however, as for the claim for 
COPD, the RO granted service connection for asthmatic 
bronchitis and added that diagnosis to the rating for the 
service-connected left lower lobectomy for bronchiectasis.  
The percentage rating for the pulmonary disability remained 
the same and is still on appeal.  

In September 2001, the Board remanded this matter to afford 
consideration of this case under the Veterans Claims 
Assistance Act (VCAA) and for additional development.  The 
remand also directed the RO to ask the veteran whether its 
grant of service connection for asthmatic bronchitis 
satisfied his claim for service connection for coronary 
obstructive pulmonary disease (COPD).  In a November 2001 
letter the RO asked the veteran to state whether the grant of 
service connection for asthmatic bronchitis satisfied his 
service connection claim for COPD.  The veteran replied in a 
December 2001 letter that he wished to continue the appeal of 
his COPD claim.  The RO did not address this matter in its 
April 2002 supplemental statement of the case.  

The issue of entitlement to service connection for COPD will 
be addressed in the remand below. 


FINDINGS OF FACT

1.  The duty to notify and assist the veteran has been 
satisfied and all the evidence necessary for an equitable 
disposition of his claim has been obtained by VA.

2.  Active bronchiectasis is not current shown. 

3.  The primary component of the veteran's service connected 
pulmonary disability is asthmatic bronchitis, manifested by 
no more than moderate symptoms of asthma or moderately severe 
bronchitis; pulmonary function tests show forced expiratory 
volume in 1 second (FEV-1) of greater than 70 percent 
predicted, FEV-1/forced vital capacity (FVC) of greater than 
70 percent, and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of greater 
than 65 percent predicted.


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals of left lower 
lobectomy for bronchiectasis with asthmatic bronchitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6600, 6602 (1996); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.41, 4.96, 4.97, 
Diagnostic Codes 6600, 6602, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was 
repeatedly treated in service for respiratory problems.  In 
December 1952 he was diagnosed with bronchiectasis, left, 
cause unknown.  From January to June 1953 he was treated for 
pneumonia of the left lung.  An April 1953 bronchogram report 
showed a bronchiectasis and obstruction and the summary 
showed a provisional diagnosis of persistent pneumonitis 
after 3 months and questionable bronchiectasis.  Tests for 
coccidial infection were negative in February 1953.   He was 
placed on profile in May 1953 for bronchiectasis.  He was 
treated again from July 1954 to August 1954 for left lobe 
pneumonia.  

The record reflects that service connection for 
bronchiectasis was granted by the Des Moines, Iowa, RO in a 
February 1955 rating decision, which rated this disease as 30 
percent disabling from November 19, 1954.  

VA hospital records reveal that the veteran was hospitalized 
from March 1955 to April 1955, and underwent a left-sided 
lobectomy for bronchiectasis.  By a May 1955 rating decision 
the veteran's respiratory disability was recharacterized as 
left lower lobectomy for bronchiectasis and, following the 
assignment of a 100 percent rating based on hospitalization 
and convalescence, a 30 percent rating was resumed as of June 
27, 1955.  

The veteran continued to receive treatment for respiratory 
problems.  Private clinic records reflect that the veteran 
was referred to Carle Clinic in September 1988 for evaluation 
of his respiratory problems, with complaints of a "pleurisy 
type" pain every morning, and chest tightness aggravated by 
wood smoke and other irritants.  He used Proventil daily to 
relieve the tightening sensation in his chest.  He indicated 
that except when "plugged up" he didn't feel short of 
breath compared to other people.  He gave a history of an 
emergency room visit for an asthma shot after driving through 
fields.  His chest had scattered rhonchi bilaterally, more 
left than right, with loose large airways secretions and no 
expiratory wheezing sounds, and more rhonchial than a classic 
wheeze in character.  The impression was underlying 
bronchiectasis without much auscultatory or X-ray evidence of 
major residuals.  He had noted to have a bronchitis wheeze, 
and a question was raised as to whether this was due to 
minimal residual bronchiectasis or due to minimal asthma or 
just idiopathic bronchitis.  He was also tuberculin positive.  
He was also noted to have had treatment for heart problems in 
the 1980s, and had undergone a coronary catheterization in 
September 1989, which yielded findings of coronary artery 
disease in one vessel and normal left ventricular function.  

The veteran was treated repeatedly in the early 1990s for 
recurrent respiratory problems with varying diagnoses.  In 
February 1990, he was diagnosed with sinusitis/bronchitis.  
The following month, the diagnosis of bronchitis was noted to 
be questionable, and he continued with complaints of fatigue, 
cough and "sore diaphragm."  In April 1990, the symptoms of 
cough and congestion had persisted for one month, with green 
sputum and fatigue still noted.  The diagnosis in April 1990 
was questionable Mycoplasma.  He was also noted to be using a 
four season Proventil inhaler in April 1990.  

In February 1991, the veteran was seen for 
sinusitis/bronchitis.  In November 1991, he complained of 
recently increasing wheezing and chest tightness.  Bilateral 
rales and rhonchi were noted as was a prolonged respiratory 
phase with cough.  The assessment was asthma and secondary 
infection.  He was treated again for bronchitis in November 
1992, with complaints of continued coughing and tiredness 
noted.  In early December 1992, he was doing much better, 
with findings of a clear chest.  The assessment was acute 
bronchitis, improved.  On follow up later in the month he had 
complaints of fatigue, chest rattles and some clear sputum 
and was bronchitis was diagnosed.  In January 1993, he again 
showed noisy bilateral rales on examination, and was noted to 
not be responding well to antibiotics, with a recurrence of 
bronchiectasis considered.  A January 1993 chest X-ray showed 
no evidence of acute pathology.  

A March 1993 letter from D. Skilrud, M.D., a private 
pulmonary specialist, reflects that he had seen the veteran 
over the past six weeks in pulmonary consultation.  He 
reviewed the veteran's medical history, which included his 
military history as well as a smoking history of smoking 2 
packs a day on and off for 30 years, until he quit smoking 15 
years earlier.  Dr. Skilrud reported that examination 
revealed scattered quiet wheezing and rhonchi in both 
inspiration and expiration with slowing on forced expiratory 
maneuvers.  Office spirometry reportedly suggested mild to 
moderate obstruction.  Dr. Skilrud noted that he showed the 
veteran how to use an extender tube with Proventil and 
treated him with a tapering prednisone course.  On follow up 
the day the letter was written, the veteran felt greatly 
improved, and spirometry showed some improvement in flows, 
but still showed a mild obstructive component, to the extent 
that Dr. Skilrud felt there was a mild COPD with a 
bronchospastic component.  The veteran was advised to 
continue with Proventil as needed.

According to medical records that appear to be from the 
office of Grant Zehr, M.D., the veteran was seen in September 
1993; there was a notation of bronchiectasis and he was found 
to have noisy respirations.  His medications included 
Azmacort, prednisone and Proventil inhaler.  

In September 1993, the veteran filed a claim for an increased 
rating for his service- connected bronchiectasis.  

On October 20, 1993, the veteran was admitted to a private 
hospital with persistent audible bronchospasm after about 2 
months of worsening symptoms, despite "aggressive outpatient 
therapy."  On the day of admission he had called Dr. Skilrud 
and reported doing much worse so he was hospitalized, with 
Dr. Skilrud the attending physician.  It was noted that the 
veteran had required frequent courses of prednisone over the 
last year and that on about October 15 he had been given 
parenteral Solu-Medrol in Dr. Skilrud's office.  On admission 
he was treated with parenteral steroid and underwent a 
bronchoscopy that revealed thick viscous mucoid secretions.  
He was also placed on antibiotics after sputum culture 
yielded micrococcus.  After the bronchoscopy the veteran 
seemed to improve quickly and prednisone was instituted in 
place of the parenteral steroid.  He remained hospitalized 
for about nine days and at discharge his medications included 
Azmacort inhaler, Masacort, Keflex for another three days and 
Proventil inhaler.  The final pulmonary diagnoses were known 
COPD with prominent bronchospastic component and current 
exacerbation, retained secretions, promoting bronchospastic 
exacerbation, now greatly improved, status post bronchoscopy, 
mild global reduction in left ventricular systolic function 
and echogenic left ventricular apical mass.  

In November 1993, the veteran underwent a VA examination for 
non-tuberculosis diseases and injuries.  He related a history 
of pneumonia and bronchiectasis in the service, followed by a 
period of relatively good health for the next 30 years, and 
more recent problems with respiratory infections within the 
past five years.  He complained of becoming winded from 
walking three blocks.  He said he coughed some days more than 
others, and indicated that sometimes he coughed up a 
tablespoon of light green sputum within 24 hours.  He took 
Proventil inhaler with an extender.  

On physical examination, the veteran's chest excursion was 
average, with soft coarse rales scattered throughout both 
lung fields.  There was no evidence of any consolidation.  
His lower lobectomy scar was noted to be well healed.  He 
reported having occasional sharp pains throughout his whole 
left chest lasting about a second, ever since his surgery.  
He indicated this might happen for a few days then not recur 
again for a few weeks to a month.  He also stated that they 
pain subsided if he rubbed Ben Gay on his chest or was taking 
antibiotics.  The diagnosis was chronic obstructive pulmonary 
disease and history of lower lobectomy.  A November 1993 VA 
X-ray report shows an impression of COPD and residuals of 
prior surgery.   

VA pulmonary function tests of November 1993 were interpreted 
as showing normal airflow and with the exception of residual 
volume, normal volumes.  

A December 1993 letter from Dr. Skilrud confirmed that he had 
seen the veteran in his office that day, with coarse rhonchi 
and wheezes present in inspiration and expiration, diffusely 
and bilaterally.  Dr. Skilrud restarted the veteran on 40-mg 
prednisone for a period of four days, then down to 10 mg.  
The veteran was also asked to continue on Proventil, 
Azmacort, and Nasacort, as well as other medications for non-
respiratory problems.  The veteran was scheduled to undergo a 
Mayo Clinic evaluation.  

The March 1994 rating decision on appeal confirmed the 
veteran's 30 percent rating for the left lower lobectomy and 
denied service connection for COPD.  That rating decision 
also awarded a separate zero percent rating for resection of 
the left sixth rib from November 19, 1954.  

A March 1995 report from the Clinic for Chest Diseases 
reflects that the veteran was seen by John Donaldson, M.D., 
who reviewed the veteran's pulmonary history, including 
bronchiectasis in the 1950s, with more recent evidence of 
asthmatic bronchitis rather than bronchiectasis.  The veteran 
reported having had frequent "colds" over he last several 
years treated with antibiotics, and it was noted that he was 
on prednisone in 1993.  The veteran complained of coughing up 
a tablespoon to 1/2 cup of mucus every morning.  Examination 
revealed quiet respiration, with what appeared not to be full 
excursions, and mild to moderate wheezing.  In pertinent 
part, Dr. Donaldson noted that the veteran had had a CAT scan 
at the Mayo Clinic in December 1993, and that it did not show 
bronchiectasis but did show findings diagnosed as asthmatic 
bronchitis, with which Dr. Donaldson concurred.  He also 
believed that there was an additional sinopulmonary syndrome 
from sinus infections creating a good deal of lung problems.  
He stated that any cold was likely to set off the veteran's 
lung condition and hospitalize him.  Dr. Donaldson also 
recommended that the veteran try to stay off steroids due to 
potential diabetic problems.  It was noted that pulmonary 
function tests showed FEV-1 of 62 percent of predicted and 
FVC of 57 percent of predicted.   Dr. Donaldson considered 
the veteran to be "disabled." 

VA treatment records from 1995 to 1996 reflect that the 
veteran was seen in the pulmonary clinic in May 1995 with 
multiple diagnoses that included COPD and bronchiectasis 
status post left lobectomy.  He complained of "pleurisy 
like" pains on the right side, with light green sputum, 
about 1/2 cup a day.  In June 1995, he complained of 
"pleurisy" for 10 days, with symptoms of increased cough 
with sputum and occasional night sweats.  He was diagnosed 
with pleurisy and COPD.  He was seen in primary care clinic 
in October 1995 with complaints of chest congestion.  An 
allergy clinic note also from October 1995 reflects that he 
had asthma, which was generally under control but with some 
flare-ups.  

In a March 1996 VA pulmonary clinic record the veteran's 
multiple medical problems were listed and included 
bronchiectasis, status post left lower lobectomy.  It was 
noted that things were under control, although he had some 
coughing and rare wheezing.  He could walk within limits.  
The assessment was improved.  In April 1996, he was seen in 
endocrinology and was noted to have taken prednisone in 1993 
for 6-7 months for COPD and sinusitis.  A June 1996 
rheumatology clinic note reflects a diagnosis of 
COPD/bronchial asthma.  A September 1996 pulmonary clinic 
treatment note reflects that his symptoms were variable and 
dependent on the weather, and that he could often walk within 
limits.  He still coughed up 1/4 cup of sputum per day.  He 
had not been on any antibiotics in six months and was 
assessed as stable overall.  He was advised to use postural 
drainage regularly.  The VA treatment records reflect that 
between 1995 and 1996, his medications included Azmacort, 
Albuterol, Beconase, AeroBid, Serevent, TMP/Sulfa, 
Salmeterol, Captopril, Naproxene, beclomethasone and 
flunisolide.  

In May 1997 the veteran underwent a VA pulmonary examination.  
A history was taken of the veteran having had a left lower 
lobe resection in 1955 for bronchiectasis.  His symptoms were 
noted to have cleared with this surgery.  About 15 years 
prior to the examination the veteran developed symptoms of 
asthmatic bronchitis and began requiring Azmacort, prednisone 
and bronchialdilators by metered dose inhalers (MDIs).  The 
veteran's pulmonary complaints were sputum production, with 
the need for postural drainage, multiple pulmonary 
medications and multiple courses of antibiotics, particularly 
in the winter, and early morning awakenings with sputum 
production.  He was said to be allergic to cat dander and 
tree pollen.  His current pulmonary medicines were albuterol, 
Salmeterol, flunisolide, beclomethasone nasal spray, 
pseudoephedrine, antihistamine.  The last three medications 
were for allergic rhinitis.  A CT scan from the Mayo Clinic 
in 1993 was noted to show no bronchiectasis.  The examiner 
observed that the diagnosis at the Mayo was asthmatic 
bronchitis, with which he concurred.  The pertinent past 
history was described as childhood pertussis followed by 
multiple pneumonia in service.  The examiner noted that 
bronchiectasis commonly followed a severe childhood exanthem 
complicated by a bacterial infection, with the veteran's 
history noted to definitely suggest a severe precipitating 
pulmonary infection during basic training.  It was noted that 
negative sinus films in 1955 and 1993 were indicators that he 
did not have an old cilia syndrome or some variant of 
Kartagener's syndrome.  The veteran was noted to have moved 
to Arizona from Illinois because of frequent pulmonary 
problems for 15 years, which had improved after the move.  He 
was shown have a positive reaction to tuberculin and 
coccidioidin.  He was noted to have a mild ventricular 
dysfunction for which he received Coumadin.  The examiner 
noted that a review of the pulmonary function tests indicated 
that the veteran's disability was not reflected in the degree 
of abnormality in the laboratory.  The examiner said this was 
typical of bronchiectasis and also typical of asthmatic 
bronchitis, wherein the pulmonary function tests might be 
normal or nearly normal on any given day.

Physical examination findings on the May 1997 VA examination 
revealed a well healed thoracotomy scar on the left and 
bilateral course rhonchi heard in the lung fields, more 
prominent on the left.  Cardiac examination was unremarkable.  
The veteran was of normal weight and well developed.  He 
continued to be employed as an accountant.  The examiner 
noted that according to information in the record the veteran 
had stopped in smoking in 1978, after smoking 1 to 2 packs a 
day.  This was said to be pertinent, in that asthmatic 
bronchitis was characteristically precipitated by smoking 
with or without complicating major infection at the outset.  
Review of chest roentgenograms was noncontributory.  The 
veteran said he could walk three or four blocks on a good 
day.  There were days he was breathless with much less 
exertion and nights when he struggled to raise sputum and he 
would sometimes have to do postural drainage for up to two 
hours.  The impressions were left lower lobe resection for 
bronchiectasis, remote; asthmatic bronchitis; and coronary 
artery disease.  

Pulmonary function tests of April 1997 revealed the following 
scores.  Forced expiratory volume in one second (FEV-1) of 77 
percent of predicted pre-bronchodilator and 77 percent of 
predicted post-bronchodilator; FEV-1/Forced Vital Capacity 
(FVC) of 79 percent pre-bronchodilator and 77 percent post- 
bronchodilator; and Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) of 97 percent predicted.  The computerized 
interpretation was that spirometry was within normal limits.  
Lung volumes were within normal limits as was diffusion 
capacity. 

VA treatment records dated from 1997 to 2000 reflect that in 
May 1999, the veteran was taking the following for 
respiratory problems such as shortness of breath: Salmeterol 
inhaler, Albuterol inhaler, Flunisolide inhaler and sulfa.  
The assessment was mild COPD.  In September 1999, the veteran 
was seen for a productive cough with yellow-green sputum and 
slight increase in shortness of breath.  He had had a recent 
slight episode of sweating, with no rigors or chest pain.  On 
examination there was bilateral wheezing without 
consolidation.  The assessment was COPD.  The veteran's list 
of respiratory medications in September 1999, continued to be 
the same as those shown in May 1999, with the exception of 
Salmeterol and sulfa, which were no longer on the list.  

Private treatment records from 1997 to 2000 reflect that Dr. 
Donaldson saw the veteran in March 1997 for mucus in his 
chest, although he was not really wheezy.  Dr. Donaldson 
opted not to change much of his medication, but did prescribe 
one month of Accolate.  In November 1998, the veteran was 
seen for bronchitis and a little pneumonitis, and was put on 
Cipro.  He was also given a shot of Kenalog.  The following 
month, he was still coughing up a bit, and was continued on 
Cipro.  Dr. Donaldson thought he was doing well at this 
point.  In March 1999, he was seen by Dr. Donaldson and was 
noted to still have some congestion.  Physical examination 
showed some bronchitis and postnasal drip, and the assessment 
was sinusitis and bronchitis.  Dr. Donaldson was going to put 
the veteran on a Z-Pac and gave him Kenalog only because the 
veteran was going on a trip to Hawaii.  It was noted that in 
the future the veteran might need an aerosol steroid, 
although he was doing well overall.  On follow up in April 
1999, it was noted that the veteran had had a shot of 
Kenalog.  Dr. Donaldson noted the veteran's blood pressure 
was a little high due to "white coat syndrome" and his 
chest was almost clear, with some little congestion.  Dr. 
Donaldson felt the veteran was doing very well, and opted not 
to change anything, but gave the veteran a shot of Kenalog 
and planned to see him in four months.  The veteran was noted 
to do much better with the weather change.  The assessment 
was chronic bronchiectasis with an asthmatic component.  On 
follow up in July 1999, a review of systems was negative and 
the veteran's only complaint was of coughing up a bit of 
mucus.  

When the veteran was seen by Dr. Donaldson in November 1999, 
his chest was clear, and he was doing well.  In January 2000, 
the veteran was given Kenalog.  In February 2000, he was seen 
with complaints of having gotten sick the day before, and was 
wheezing a bit.  His chest was fairly clear and he was given 
a shot of Kenalog which the doctor noted "should help."  He 
was advised to receive another shot before leaving on a trip 
to Hawaii in March, which was described as a long trip with 
dirty air.  In March 2000, the veteran was noted to be 
planning a trip east and then one to Illinois.  He was said 
to be doing well, although he complained of getting a little 
short of breath when he went out to empty the trash.  He was 
given a shot of Kenalog.  When the veteran was seen in July 
2000, his lungs were noted to be doing well.  Dr. Donaldson 
gave him some antibiotics because he was going away, to be 
used in case he had trouble.  In November 2000, he was placed 
on Pulmicort for wheezing and some Serevent.  He was noted to 
be doing well and not wheezing, but felt tight at times.  

In November 2000, the veteran underwent a VA respiratory 
ratings examination.  The claims file was reviewed by the 
examiner, who noted the history of respiratory problems, 
beginning with pneumonia in service, followed by a 20 year 
period in which he did well, then began having recurrent 
respiratory problems again in the 1970s.  His symptoms 
beginning from the 1970s were recurrent sinus infections that 
seemed to go into his chest, causing soreness and pleuritic 
type pain in his chest, some increased sputum, headache 
consistent with sinus infection and nasal discharge.  He also 
developed a chronic slight cough, bringing up some green 
sputum on an almost daily basis.  His worst problems were 
always during cold weather, which was why he moved to Arizona 
from Illinois in 1994 and after which he seemed to do better 
for a while.  However, even when the weather turned cool he 
began to develop (respiratory) problems to the extent that 
during cold weather, he required an antibiotic injection and 
a week of antibiotic therapy, about once every six weeks.  He 
was said to have asthmatic bronchitis, although he was 
unaware of wheezing.  He had not required any 
hospitalizations or emergency treatment for respiratory 
distress.  His shortness of breath was worse during an 
episode of infection, although to some extent it lasted year 
around.  Even at his best, any strenuous activity such as 
walking more than a mile, or sexual intercourse tired him 
out.  During times when he was having problems, or when the 
air quality was poor, he could be so short of breath that he 
could not walk around the block.  Other than walking, he was 
not very active and he did not need to use stairs.  His chest 
was said to tighten when he was exposed to wood smoke and 
other odors, especially perfumes.  He was said to be mildly 
allergic to cats and dust and was noted to have a 1993 CT 
scan from the Mayo Clinic that was negative for 
bronchiectasis.  Pulmonary function tests were said to show 
only mild abnormalities.  His current medicine regimen 
included Albuterol inhaler, salmetrol inhaler, 
pseudoephedrine, flunisolide, cortisone inhaler for his lungs 
and beclomethasone spray for his lungs.  A period of 
prednisone treatment in 1994 and 1995 was noted to have 
lasted for 6 months and was stopped because he developed 
hypoglycemia.  He was noted to have no unexplained fevers and 
no weight loss.  

On physical examination, the veteran was noted to be 
hypertensive with blood pressure of 170/100, respiration was 
18 and pulse was 80.  He was well nourished and well 
developed.  He was in no respiratory distress and was not 
using any accessory muscles of respiration.  There was no 
cyanosis, clubbing or ankle edema.  The appearance of the 
chest was normal, with a well healed thoracectomy scar noted.  
Breath sounds were intact throughout the lung fields, except 
for diminution of breath sounds at the left base, along with 
the lower lobectomy.  The right chest was entirely clear, 
with no rales, rhonchi or wheezes.  There was a broad area of 
crackles on the extreme lateral base.  There was no evidence 
of right ventricular hypertrophy, and no significant murmur 
or gallop.  The diagnoses were chronic bronchitis and 
sinusitis with a history of bronchiectasis, status post left 
lower lobectomy, and probable element of asthmatic 
bronchitis.  An opinion as to the etiology of the veteran's 
lung disease was that the lobectomy did not cause his lung 
problem, although the absence of the left lower lobe would 
contribute to any ventilatory impairment.  The bronchiectasis 
was viewed as more likely part of the same process still 
causing problems.  The examiner noted that the veteran's 
tendency toward chronic bronchitis and chronic or recurrent 
sinusitis was probably why he developed bronchiectasis in the 
first place.  

Pulmonary function tests of November 2000 revealed the 
following scores.  Forced Expiratory Volume in one second 
(FEV-1) of 91 percent of predicted pre-bronchodilator and 92 
percent of predicted post-bronchodilator; FEV-1/Forced Vital 
Capacity (FVC) of 79 percent of pre-bronchodilator and 74 
percent post- bronchodilator; and Diffusion Capacity of the 
Lung for Carbon Monoxide (DLCO) of 161 percent predicted.  
The computerized interpretation reflects that spirometry, 
lung volume and diffusion capacity were within normal limits.  
FVC was changed by 8 percent, which was interpreted as an 
insignificant response to bronchodilator.  The physician's 
handwritten interpretation was in agreement.

Chest X-rays of November 2000 showed no cardiomegaly or 
congestive change.  Postoperative changes of the left 
posterior sixth rib were shown, as was blunting of the left 
costophrenic angle which was chronic.  There was no definite 
acute infiltrate, effusion, consolidation, mass, cavitary 
lesion, congestive change or significant change in appearance 
as compared to the prior available chest film of April 1997.  

An addendum to the November 2000 report reflects the 
examiner's opinion that there was no evidence that the 
lobectomy had caused a significant problem or that the 
veteran currently had bronchiectasis.  The examiner also 
noted that the diagnosis of chronic bronchitis and the 
probable asthmatic bronchitis episodes were probably related 
to the veteran's tendencies toward bronchitis, which were 
exhibited in the service.  

In light of the findings from the November 2000 VA 
examination, the RO granted service connection for asthmatic 
bronchitis in the January 2001 supplemental statement of the 
case.  The RO then rated the bronchiectasis and asthmatic 
bronchitis as one disability.  

Private treatment records through 2001 reflect that the 
veteran continued to be seen by Dr. Donaldson and continued 
to do well overall.  In May 2001, he was noted to have asthma 
but his chest was stable, his lungs were doing well, and he 
was advised not to golf during days when smog obscured the 
view of the mountains.  It was noted that he had not been 
hospitalized in over a year.  He would be traveling and was 
given Ceftin to take if he did not do well.  In September 
2001, his chest was doing fairly well.  It was noted that he 
was on two Pulmicort and that he had periods of time "where 
he feels it."  He was tried on Q-Var 80, two per day, and 
was told to taper down to one if he improved in a month.  In 
December 2001 he returned for follow-up, and was doing well.  
He reported that he watched the mountains for air quality and 
mentioned playing golf with his wife.  He was on AeroBid, and 
had not switched to Pulmicort yet. He was again to try Q-Var 
80 to see if this helped.  The assessment was stable COPD, 
and follow-up was scheduled for three months.   

In December 2001 the veteran underwent a VA respiratory 
rating examination.  A claims file review was conducted, in 
which the examiner noted the veteran's history of 
bronchiectasis following "double pneumonia" in service and 
subsequent development of a chronic productive cough, further 
episodes of pneumonia, and a lobectomy in 1955.  He was noted 
to have developed recurrent respiratory infections around 15 
years earlier, and had moved to Arizona where he was said to 
do well in the dry summer months.  Some days he was not short 
of breath at all and there was no limit to walking.  During 
the summer months he coughed very little, with very little 
sputum.  During the cold weather, he would cough up to two 
teaspoons a day, sometimes purulent in appearance.  He would 
also become short of breath and develop infections that 
usually required antibiotic treatment.  For the past two 
winters, he was noted to get a Kenalog shot once a month.  
Also, he had to use AeroBid, Seravent and albuterol on a very 
regular basis.  His shortness of breath was such that any 
heavy exertion, such as briefly pushing a golfcart or walking 
two blocks, would cause shortness of breath.  He had no 
activity induced wheezing.  Chest tightness was triggered by 
a variety of environmental factors such as wood smoke, 
tobacco smoke, farm dust and perfumes.  His allergy skin 
tests were only mildly positive.  His weight was stable and 
appetite was good.  He had no unexplained fevers or night 
sweats.  A past history of pleuritic pain was noted, as were 
the CAT scan findings from Mayo Clinic in 1993 that were 
negative for bronchiectasis.  He had no systemic symptoms 
such as anemia, weight loss or hemoptysis.  

Objective findings shown on the December 2001 VA examination 
were a weight of 184 pounds, blood pressure of 160/92, 
respiration of 20 per minute and pulse of 90 per minute.  The 
veteran demonstrated tachypnea but did not use the accessory 
muscles of respiration, did not appear chronically ill and 
was not cyanotic.  There was no clubbing or peripheral edema.  
Examination of the chest and lungs revealed a left 
thoracotomy scar.  The diaphragm moved well and the chest was 
clear to percussion, except for some hyperresonance.  The 
precordium was not hyperresonant.  Breath sounds were intact 
through all lung fields.  There was some left basiliar 
asymmetry consistent with the lower left lobectomy, that was 
a dullness and diminished breath sounds at the left base 
probably related to a higher diaphragm.  There were no rales, 
rhonchi, wheezes or pleural friction rub.  The impression was 
chronic asthmatic bronchitis and history of left lower 
bronchiectasis, now status post lobectomy.

The December 2001 examiner commented that the veteran's 
dominant problem was chronic bronchitis with an asthmatic 
component, worse in the winter, with frequent infections, 
sometimes to the point of chronic infection all winter.  At 
the time of this examination, it did not appear that the 
veteran had residual bronchiectasis or symptoms associated 
with chronic severe bronchiectasis.  The examiner suspected 
that, despite past pulmonary function studies showing an 
element of asthma or bronchospasm, the veteran did not seem 
to have one or more attacks of severe asthma weekly or the 
equivalent of such, since his symptoms were characterized 
more by chronic dyspnea during winter, with some attacks 
brought on by specific irritants.  It was noted that further 
comments would be made after review of CAT scan and pulmonary 
function test results.  

Pulmonary function tests of December 2001 revealed the 
following scores.  Forced Expiratory Volume in one second 
(FEV-1) of 90 percent of predicted pre-bronchodilator and 89 
percent of predicted post-bronchodilator; FEV-1/Forced Vital 
Capacity (FVC) of 77 percent pre-bronchodilator and 77 post- 
bronchodilator; and Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) of 120 percent predicted.  The results were 
interpreted as showing no obstructive defect or evidence of 
restriction despite the left lower lobectomy.  Diffusing 
capacity was normal, and no significant change from November 
2000 was shown.  

Thereafter the clinical examiner commented that a CT scan of 
the veteran's chest supported the impression that there was 
very little residual of any bronchiectasis, with extremely 
minimal bronchiectatic change in the lower lobes.  The 
examiner noted that the pulmonary function tests suggested 
that there was no restriction or obstruction but that with 
increased FRC and residual volume, his interpretation of the 
results was that there was obstructive disease and that there 
was mild COPD with episodes of asthmatic bronchitis.  The 
examiner stated that the predominant respiratory difficulty 
was the obstructive disease, with little evidence of residual 
bronchiectasis.  The obstruction was described as "mild" 
and aggravated in the winter by infections.  A probable 
asthmatic component was also noted.  The examiner concluded 
that the veteran did not have severe ventilatory impairment 
and did not have severe dyspnea on exertion between attacks.   

In March 2002, the December 2001 examiner reviewed the claims 
file and the prior examination.  The examiner concluded that 
the veteran's obstructive lung disease was not likely to have 
been a progression of the service-connected left lower 
lobectomy for bronchiectasis; based on history and 
examination, the veteran did have chronic asthmatic 
bronchitis, which was not just a change in nomenclature for 
the veteran's service connected respiratory disease, and no 
separate diagnosis of obstructive lung disease.  The examiner 
concluded that the diagnosis was chronic asthmatic 
bronchitis, and this condition was responsible for what 
obstruction was evident; thus, the obstructive lung disease 
did not represent a new entity.  It was noted that these 
conclusions were based on the history of the veteran's 
symptoms having cleared after his lobectomy, without 
recurrence until 15 years ago.  The veteran's smoking history 
was another major factor noted.  Finally, there was little 
evidence of any residual bronchiectasis on CT scan.  The 
examiner's summary was that the veteran had chronic asthmatic 
bronchitis with little evidence of obstruction or restriction 
by pulmonary function studies, except that he had increased 
residual volume percent indicative of some mild obstruction, 
consistent with chronic asthmatic bronchitis.  The examiner 
further noted that the term obstruction or obstructive 
disease merely referred to the changes of asthmatic 
bronchitis. 

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation's or illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).

The regulations regarding evaluation of the respiratory 
system were changed effective October 7, 1996. 

The provisions of 38 C.F.R. § 4.96(a), in effect prior to 
October 7, 1996, state that when rating coexisting 
respiratory conditions, ratings under diagnostic codes 6600 
to 6618 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.96 
(a) (1996)

Under 38 C.F.R. § 4.96 currently in effect, ratings under 
diagnostic codes 6600 through 6817, and 6822 through 6847 
will not be combined with each other.  Where there is lung or 
pleural involvement, ratings under diagnostic codes 6819 and 
6820 will not be combined with each other or with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.96 
(2001).

A review of the rating schedule shows that under the prior 
regulations, Diagnostic Code 6816 provides a minimum 30 
percent rating for a unilateral lobectomy.  A maximum 50 
percent rating is warranted when the lobectomy is bilateral.

Regarding residual lung impairment, Diagnostic Code 6844 
addresses post surgical residuals of a lobectomy.  Under this 
code, a 30 percent rating is assigned when Forced Expiratory 
Volume in one second (FEV-1) is 56 to 70 percent predicted, 
or when the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) is 56 to 70 percent, or 
when; Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) is 56-65 percent 
predicted.  A 60 percent evaluation is assigned under this 
code when FEV- 1 is 40 to 55 percent predicted, or; with FEV-
1/FVC of 40 to 55 percent, or; with DLCO(SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted when the FEV-1 less than 40 percent 
of predicted value, or; the FEV-1/FVC is less than 40 percent 
predicted or; DLCO (SB) is less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute  
respiratory failure, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.96, Diagnostic Code 6844 (2001)

Under the prior regulations for Diagnostic Code 6601, a 30 
percent evaluation is warranted for moderate bronchiectasis 
manifested by persistent paroxysmal coughing occurring at 
intervals throughout the day and by abundant purulent and 
fetid expectoration, but with slight, if any, emphysema or 
loss of weight.  A 60 percent evaluation is warranted for 
severe bronchiectasis with considerable emphysema, impairment 
of general health manifested by loss of weight, anemia, or 
occasional pulmonary hemorrhages; occasional exacerbations of 
a few days duration with fever, etc., are to be expected, 
demonstrated by lipoidal injection and layer sputum test.  A 
100 percent rating is warranted when the disability is 
pronounced, with symptoms in aggravated form, marked 
emphysema, dyspnea at rest or on slight exertion, cyanosis, 
marked loss of weight or other evidence of severe impairment 
of general health. 38 C.F.R. § 4.97, Code 6601 (in effect 
prior to October 7, 1996).

Under the amended version of Diagnostic Code 6601, a 30 
percent evaluation is warranted for bronchiectasis when the 
disability is manifested by incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  An 
incapacitating episode is defined as one that requires bed 
rest and treatment by a physician.  A 60 percent rating is 
warranted for incapacitating episodes of infection of four to 
six weeks total duration per year, or; near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
usage almost continuously.  A 100 percent rating is warranted 
when there are incapacitating episodes of infection of at 
least six weeks total duration per year.  For rating 
purposes, an incapacitating episode is one that requires 
bedrest and treatment by a physician. 38 C.F.R. § 4.97, Code 
6601 (2001).

Additionally, the amended version of Diagnostic Code 6601 
further provides that bronchiectasis can also be rated 
according to pulmonary impairment as for chronic bronchitis 
(Diagnostic Code 6600).  

Under the prior rating criteria for bronchial asthma, a 100 
disability rating is warranted if the symptoms are 
pronounced, with asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  A 60 percent rating is warranted for a severe 
disability, with frequent attacks of asthma (one or more 
attacks weekly), marked by dyspnea on exertion between 
attacks, with only temporary relief by medication and more 
than light manual labor precluded.  A 30 percent evaluation 
is warranted when the condition is moderate, with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals), with moderate dyspnea on exertion between 
attacks.  Note: In the absence of clinical findings of asthma 
at time of examination, a verified history of asthmatic 
attacks must be of record. 38 C.F.R. § Diagnostic Code 6602 
(1996).

Under the current criteria of Diagnostic Code 6602 for 
bronchial asthma, a 30 percent rating is warranted for FEV-1 
of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 to 70 
percent, or; where daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication are 
required.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent of predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are required.  A 100 percent rating is 
warranted for FEV-1 less than 40-percent of predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; the 
requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2001).

Under the prior criteria for chronic bronchitis, 38 C.F.R. § 
4.97, Diagnostic Code 6600 (1996), a 100 percent rating is 
warranted for pronounced bronchitis with copious productive 
cough and dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with symptoms 
of associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  A 60 percent rating is 
warranted for severe bronchitis with severe productive cough 
and dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  A 30 percent 
rating is warranted for moderately severe bronchitis with 
persistent cough at intervals during the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.

Diagnostic Code 6600 (for chronic bronchitis), in effect 
since October 1996 (2001) provide that an FEV-1 less than 40 
percent of predicted value, or; the ratio of FEV-1 to FVC 
(FEV-1/FVC) less than 40 percent, or; DLCO by the Single 
Breath Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/ kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy warrants a 
100 percent rating.  An FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit) warrants a 60 
percent rating.  An FEV-1 of 56- to 70- percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- 
percent predicted warrants a 30 percent rating.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (2001).

Under the old rating criteria, chronic obstructive pulmonary 
disease was rated as emphysema under Code 6603 which provides 
a 30 percent evaluation for moderate pulmonary emphysema with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on a level surface and 
pulmonary function test results which are consistent with 
finding of moderate emphysema.  A 60 percent evaluation 
requires severe pulmonary emphysema manifested by exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, ventilatory impairment of 
severe degree confirmed by pulmonary function tests and a 
marked impairment of health.  38 C.F.R. § 4.20. Diagnostic 
Code 6603 (1996) 

Under the current criteria, chronic obstructive pulmonary 
disease warrants a 60 percent rating when there is FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating requires FEV-1 
of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6604 (2001).
    
Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Additionally, VA has issued final rules to amend adjudication 
regulations in order to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

In this case, when the veteran claimed entitlement to an 
increased rating for his pulmonary disease, he identified the 
private medical care he had been receiving and the RO wrote 
to Drs. Zehr and Skilrud for the veteran's medical records.  
Subsequently, the extensive private medical records, along 
with medical reports and correspondence, were received from 
the veteran's treating physicians, including Dr. Donaldson.  
The RO also obtained the veteran's VA medical records and 
afforded him multiple rating examinations.  Additionally, the 
veteran was provided with a copy of the rating decision on 
appeal explaining the RO's decision in his claim and 
statement of the case and supplemental statements of the 
case.  The Board remanded this matter in September 2001 to 
allow the RO to comply with the new notice and duty to assist 
provisions under the VCAA.  The remand advised the veteran of 
the provisions of the VCAA.  Pursuant to the remand, the RO 
sent the veteran a letter requesting that he identify all 
recent records of treatment for his service connected 
disability, and provided him with medical release forms.  The 
veteran returned a release form identifying records from Dr. 
Donaldson who treated him between 1994 and 2001.  As noted 
above records from Dr. Donaldson have been obtained and are 
associated with the claims file.  

Thus, VA's duty to notify and assist the veteran has been 
satisfied and there is sufficient evidence of record to 
decide the claim.  

The veteran contends that he is entitled to an increased 
rating for his service connected lower left lobectomy for 
bronchiectasis, with asthmatic bronchitis.  His 
representative specifically argues that although pulmonary 
function testing has overall been normal, the veteran's 
shortness of breath on exertion and his need to take multiple 
medications for his symptoms warrant an increased rating.  

During the pendency of this appeal, the Rating Schedule 
provisions pertinent to rating respiratory disorders were 
revised, effective October 7, 1996, as set out in the 
pertinent laws and regulations, above.  The Board shall 
consider this claim under the pertinent codes that are most 
favorable to his claim.  Karnas, supra.

The veteran was originally service connected for a left lower 
lobectomy for bronchiectasis in 1955.  His 30 percent rating 
has been in effect since that time.  He subsequently received 
treatment during the pendency of this appeal for respiratory 
problems, diagnosed at different times throughout the 1990s 
as bronchitis, COPD, bronchiectasis, pleurisy, asthma and 
history of the lower left lobectomy.  He was shown to have 
been treated for possible bronchitis as early as the 1980s, 
with recurrent bronchitis shown in the early 1990's.  Asthma 
was also diagnosed in the early 1990's and he continued to 
carry a diagnosis of bronchiectasis and residuals of left 
lower lobectomy.  

Over the course of time, the evidence has shown a history of 
recurring respiratory infections which in October 1993 
required hospital tretament.  The evidence has shows the 
veteran to have had a steady course of medication therapy, 
primarily consisting of inhalant bronchodilators and inhalant 
steroid treatment throughout the years.  Only on occasion 
does the evidence show that the use of systemic steroid 
treatment was required, such as during the October 1993 
hospitalization and essentially as precautionary measures 
during the wintertime in 2000 and 2001.  

While the overall medical and industrial history of the 
veteran's disease is to be considered, his most recent level 
of disability is of primary concern in this increased rating 
case.  Fransisco, Supra.

The most recent evidence reflects that the primary component 
of the veteran's service-connected pulmonary disability is 
asthmatic bronchitis.  This is reflected in the diagnoses in 
the May 1997, November 2000 and December 2001 VA 
examinations.  The examiners in May 1997 and December 2001 
diagnosed asthmatic bronchitis, and also diagnosed a history 
of left lower bronchiectasis, status post lobectomy.  The 
examiner in the May 2000 examination diagnosed chronic 
bronchitis and sinusitis with a history of bronchiectasis, 
status post lobectomy and probable element of asthmatic 
bronchitis.  This examiner thought that the veteran's 
bronchiectasis was part of bronchitis process, while the 
examiner in the December 2001 examination regarded the 
asthmatic bronchitis as a separate entity from the 
bronchiectasis.  The November 2000 and December 2001 
examiners determined that there was no current evidence of 
residual bronchiectasis.  These diagnoses and conclusions 
were drawn following a review of all the available medical 
evidence in the claims file, in addition to examination of 
the veteran, and therefore outweigh any other conflicting 
recent diagnoses.  

In respect to asthmatic bronchitis, which, as noted, 
currently appears to be the predominant component of the 
pulmonary disability picture, the evidence does not show that 
the old or new rating criteria for a 60 percent rating for 
bronchitis, or for asthma, have been met or more nearly 
approximated.  Pulmonary function tests on the three most 
recent VA examinations (1997, 2000 and 2001) have 
demonstrated results that do not meet the criteria for a 30 
percent disability rating, under the revised criteria of 
Diagnostic Codes 6600, 6602, or 6844.  All of these codes 
provide a 30 percent rating when pulmonary function results 
show FEV-1 of 56- to 70- percent predicted, or FEV-1/FVC of 
56 to 70 percent, or DLCO (SB) of 56- to 65- percent.  None 
of the pulmonary test results from the three most recent VA 
examinations meet those criteria. 

The evidence also does not show that the veteran's disability 
more closely approximates the revised criteria for a 60 
percent evaluation for asthma under Diagnostic Code 6602.  He 
is not shown to require monthly visits for required care of 
exacerbations, or three or more courses a year of systemic 
(oral or parenteral) corticosteroids.  Although he has been 
followed by Dr. Donaldson between 1997 and 2001, and was 
administered Kenalog (steroid) injections on occasions in 
1998, 1999 and 2000, on some of those occasions the 
medication was prophylactic in nature, such as in preparation 
for a long trip.  Additionally, the evidence does not reflect 
that the veteran has required courses of systemic 
corticosteroids at least three times a year.  Additionally, 
his visits were not shown to be monthly visits for 
exacerbations of symptoms.  Overall he was found to be doing 
well, particularly by 2001, when Kenalog injections 
apparently were not administered and had not been 
hospitalized in over a year.  The December 2001 VA examiner 
noted that the Kenalog shots were only administered in the 
winter.  

Additionally, the evidence does not show that the veteran's 
pulmonary disability warrants a 60 percent evaluation under 
the criteria of Diagnostic Code 6602 in effect prior to 
October 7, 1996, for asthma.  The evidence shows that he does 
not have a severe disability with frequent asthmatic attacks 
one or more times a week, 
marked by dyspnea on exertion, with only temporary relief by 
medication and more than light manual precluded.  To the 
contrary, in the more recent private treatment records from 
1997 to 2001, he was often noted to be doing well overall, 
and was able to play golf and travel on long trips.  His 
symptoms were noted to be aggravated from time to time by 
irritants and by cold weather, but in general he was 
described as doing well and at times his physician was quite 
pleased with his status.  The December 2001 examiner noted 
that it did not seem the veteran had one or more attacks of 
severe asthma per week or the equivalent of such, since his 
symptoms were characterized by dyspnea during the winter, 
with some attacks caused by specific irritants.  

As noted above, the veteran does not meet the criteria of a 
30 percent evaluation under the revised criteria for 
bronchitis, Diagnostic Code 6600, as shown on pulmonary 
function testing.  Under the criteria of Diagnostic Code 6600 
in effect prior to October 1996, a rating in excess of 30 
percent is not warranted.  The veteran's disability is not 
shown to be consistent with severe bronchitis, with 
persistent cough at intervals during the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest and beginning chronic airway 
obstruction.  The record overall reflects symptoms of such 
severity were usually temporarily due by factors such as 
weather or irritants, and not chronic in nature.  His private 
treatment records reflect that in 2001, he was generally 
doing well, with a clear chest noted in September 2001.  The 
December 2002 VA examination also did not reveal the veteran 
to appear chronically ill or cyanotic.  His breath sounds 
were intact, with no rales, rhonchi, wheezes or pleural 
friction rub.   

If the veteran's disability were to be rated under the 
current or prior code for chronic obstructive pulmonary 
disease, he would not meet the criteria for a 60 percent 
rating.  The current criteria are the same as those for 
bronchitis and require the same pulmonary function results.  
Under the old rating criteria, a 60 percent rating under the 
code for emphysema required a severe pulmonary disorder 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests and a marked impairment of 
health.  In this case, pulmonary function tests have not 
shown a severe degree of impairment and there is no competent 
evidence of marked impairment of health.  To the contrary, 
the medical records do not show a picture of significant 
impairment of the veteran's health due to his pulmonary 
disability.  Rather, he generally has been shown to be doing 
well.  Thus, his pulmonary disorder does not meet or more 
closely approximate the rating criteria for 60 percent under 
Diagnostic Code 6603 (1996).  

Regarding whether the veteran is entitled to an increased 
rating under either the old or new criteria for 
bronchiectstasis, the November 2000 and December 2001 VA 
examiners determined that there was no current evidence of 
residual bronchiectasis.  However, even if the Diagnostic 
Code governing bronchiectasis were for application, the 
veteran's symptoms clearly do not rise to the level of a 60 
percent evaluation under either the old or new Diagnostic 
Code 6601, set forth in the above legal criteria.  He was 
consistently shown to be of a healthy weight, he was not 
anemic, he did not cough up blood, he did not have 
incapacitating episodes of infection of four to six weeks 
total duration per year, he did not have near constant 
findings of cough with purulent sputum and he was not shown 
to require almost continuous antibiotic usage.

Likewise, entitlement to an increased rating is not shown for 
the residuals of a lobectomy, as he is already receiving the 
maximum for this disorder under the old criteria, Diagnostic 
Code 6816.  His recent pulmonary function tests were not 
shown to meet even the criteria for a 30 percent rating under 
the revised Diagnostic Code 6844.

A separate evaluation for the surgical scar from the 
lobectomy is also not for consideration as it is shown to be 
well healed, and not tender and painful.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).



Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all pertinent theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO considered the provisions 
of 38 C.F.R. § 3.321(b)(1) but did not find that an 
extraschedular rating was indicated.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities. 38 C.F.R. § 3.321(b)(1).

The veteran's service-connected respiratory disability has 
not been reported to markedly interfere with his employment, 
nor has it required frequent inpatient care. In fact, in 
December 2001it was noted that he had not been hospitalized 
for any lung disorder for over a year and the last documented 
hospitalization was several years ago.  Additionally, the 
evidence shows that in May 1997, the veteran was working as 
an accountant at the age of 64.  There is no evidence showing 
that the service-connected pulmonary disability results in 
"marked" interference with employment or otherwise presents 
an unusual or exceptional disability picture as to warrant 
referral of his case for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath, supra, 
but finds no other provision upon which to assign an 
increased evaluation.


ORDER

Entitlement to an evaluation of in excess of 30 percent for 
lower left lobectomy for bronchiectasis, with asthmatic 
bronchitis is denied.


REMAND

As noted in the introduction to this decision, the veteran 
perfected an appeal of the RO's March 1994 denial of service 
connection COPD.  Subsequently, in a January 2001 
determination, the RO awarded service connection for 
asthmatic bronchitis and informed the veteran that this grant 
resolved his claim for service connection for COPD.  

In the September 2001 remand the Board determined that 
further clarification was needed to determine whether the 
veteran's claim for entitlement to service connection for 
COPD was actually resolved by the grant of service connection 
for asthmatic bronchitis.  The remand asked the RO to clarify 
the matter and to readjudicate the issue service connection 
for COPD if it remained on appeal.

In a November 2001 letter the RO asked the veteran to state 
whether the grant of service connection for asthmatic 
bronchitis satisfied his claim for service connection for 
COPD.  The veteran replied in a December 2001 letter that he 
wished to continue to pursue the appeal of his COPD claim.  

Thereafter this matter was returned to the Board without a 
clear readjudication of the issue of service connection for 
COPD.  Although the criteria for COPD were discussed in the 
April 2002 supplemental statement of the case in evaluating 
entitlement to an increased rating for the service connected 
bronchiectasis, the "issue" and "decision" pertained only 
to the pending issue of an increase and the claim of service 
connection for COPD was not specifically readjudicated.  The 
law requires full compliance with all orders in the Board's 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  In regard to the issue of service 
connection for COPD, the RO should review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Thus, if 
any additional development is indicated 
it should be accomplished.

3. Thereafter, the RO should review the 
record and if service connection for COPD 
remains denied the RO should issue to the 
veteran and his representative a 
supplemental statement of the case on the 
issue of entitlement to service 
connection for COPD.  

Thereafter, the case should be returned to the Board for 
further appellate action.  The Board intimates no opinion as 
to the ultimate outcome of this matter.  The veteran need 
take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

